Felton, Justice.
The plaintiff in the trial court appeals from an adverse judgment in an action for ejectment and other relief.
Bertha Lee Brooks filed in the Superior Court of Paulding County a complaint against Lewis Williams, Charles R. Camp and by amendment J. C. Johnston, involving a tract of approximately 60 acres of land to which she claims title by virtue of events hereinafter referred to. The complaint alleged that the defendants are in possession of specified portions of this tract, and that the defendant Williams has committed stated acts of trespass upon it. The complaint, aside from other relief, prayed that the defendant Williams be enjoined from further trespasses and interfering with plaintiff’s possession, that a writ of possession issue, that she recover specified amounts for trespasses, attorney’s fees and costs *60and general relief.
The defendants in their answers denied the essential allegations of the complaint, asserting that the plaintiff never had title to the land. They claimed title to their respective portions of the tract through transactions hereinafter detailed and also by adverse possession.
By agreement of the parties the case came on for a hearing before the trial judge upon consideration of the pleadings and a stipulation of the material facts.
Thereupon, the trial court entered an order rendering judgment against the plaintiff.
This appeal is from that judgment.
1. The pleadings and stipulation of facts by the parties show:
(a) That J. N. Barron owned the real estate, the subject matter of this litigation, at the time of his death, and that the will of J. N. Barron was probated in solemn form on October 2, 1917 in the Paulding County Court of Ordinary, and that such will contained the following devises:
"Item 3. I will to my daughter-in-law, Mrs. M. L. Barron, one half of the remainder of my property, my other, Miss Z. V. Barron, the other half of my property consisting of 100 acres of land, more or less, known and designated numbers 682, 610, one-half of lot being north half of lot 615, 3rd District of 3rd Section of Paulding County.
"Item 4. The above land is not to be sold at their death, but is to go to the bodily heirs of the said Z. V. Barron and M. L. Barron.”
(b) That the real estate described in (a), above, included all of the real estate title to which is in dispute between the parties.
(c) That on October 2, 1917, Mrs. M. L. Barron, for the stated sum of $400 as consideration, executed and delivered a quitclaim deed conveying whatever title they had in and to the disputed lands.
(d) That on November 2, 1918, Z. V. (Barron), then Mrs. Z. V. Manning, executed a warranty deed to W. H. Barron, conveying to him the title to the disputed lands subject to the life estate reserved to Mrs. Z. V. Manning. The deed noted the marriage of Miss Z. V. Barron to Mr. Manning.
*61(e) That on May 12, 1945, Mrs. Z. V. Manning executed a deed to the property in question to defendant Lewis W. Williams. This deed contained the usual habendum and warranty clauses, but made no mention of any prior deed to W. H. Barron in 1918.
(f) That on March 24, 1954, W. H. Barron executed a warranty deed to the plaintiff, Mrs. Bertha Lee Brooks, conveying some of the disputed real estate for the stated consideration of $1.00, and containing the following words: "It is expressly understood that the grantor herein has a remainder interest in said land after the death of Z. V. Manning by virtue of a deed dated November 2, 1918, . . . that grantor herein only grants to the grantee herein fee simple title to said lands after the death of the said Z. V. Manning and after his own death in consideration of her having taken care of him during the years past and the further consideration that she will take care of him in the future.”
(g) The other defendants claim under deeds from Lewis W. Williams, who obtained whatever title he acquired from Mrs. Manning on May 12, 1945.
(h) That Mrs. Z. V. Manning died on June 6, 1966, leaving one son, Benny F. Manning, as her sole surviving heir-at-law and that W. H. Barron died on March 15, 1956.
(i) The last stipulation is as follows: "It is further stipulated and agreed that the defendant, Lewis W. Williams, and his successors in title as herein stipulated went into possession of the real estate to which title is in dispute between the parties as herein described on or shortly following the delivery and record of his deed from Z. V. Manning on May 12, 1945, and has since remained in possession to the exclusion of all others, including the plaintiff Bertha Lee Brooks, claiming fee simple title to such real estate and that possession and the claim of fee simple title was known to W. H. Barron and Bertha Lee Brooks since 1945 and was known to Bertha Lee Brooks at the time of the death of Z. V. Barron Manning on June 6, 1966.”
2. The court properly construed the will of J. N. Barron as willing a life estate in and to the lands in dispute with remainder over to the children of his daughter and daughter-in-law, to whom he devised life estates. Code §§ 85-504, 85-505. King v. McDuffie, 144 Ga. 318 (1) (87 SE 22); Bristol Savings Bank v. Nixon, 169 *62Ga. 282 (1) (150 SE 148).
3. Where the owners of only a life estate undertake to deed the fee simple title to realty, as the owners of the life estates did, the rights of the remaindermen attach, and the common grantor is the one who created the life estate. "Purchasers from a life-tenant hold under a common source with the remainderman or reversioner the person creating the life estate being the common propositus.” (Emphasis supplied.) Powell on Actions for Land (Rev. Ed.), Ch. 14, §362, p. 426, citing Dupon v. Walden, 84 Ga. 690 (11 SE 451); Brundage v. Bivens, 105 Ga. 805 (32 SE 133); and Brinkley v. Bell, 126 Ga. 480 (2) (55 SE 18). The claimants in this case are not fighting over an interest each claims in a life estate granted to them. They are claiming fee simple (full and complete) title, so that they necessarily claim something in which the remaindermen only own a vested remainder interest, so that the question of who owns the remainder depends upon who owned the land which both sides claim, and that common grantor is J. N. Barron, the testator, and both sides admit that he owned it at his death. It is folly to say that the common grantor is an owner of a mere life estate, when she did not primarily attempt to convey a life estate but a whole fee simple, and when the other side is not interested in fighting over a life estate, but claim a full fee simple title. There is no foundation whatever for a contention that the owner of a life estate is a common grantor when neither of the grantees is contesting or claiming a life estate, but both are claiming under deeds to a remainder which the life tenants did not own and to which they only had a claim which they could ripen into a fee simple, and as against the remaindermen only, by the required adverse possession from the date of the death of the last life tenant in 1966, if he had then reached majority. No party to this case had a conveyance to a pure fee simple title. W. H. Barron, who was the grantee of merely a life estate for the life of Mrs. Z. V. Manning, could not reserve an additional life estate to himself, since that might result in an extension of his original life estate beyond the limits of the estate he possessed, i. e., for Mrs. Z. V. Manning’s lifetime. The trial judge correctly decided that neither of the parties had the semblance of a claim of title as to the sole remainderman.
*63In the cases cited above, the remainderman was a party. He was a party because he was an indespensable party as his title was directly at issue. The fact that in this case the remainderman is not a party does not distinguish this case from those cited but merely emphasizes the fallacy that parties owning no title cannot contest title between themselves — nothing against nothing. The trial judge rendered the only judgment he could legally render— one against both parties. Without the remainderman as a party there was not a justiciable issue, for the court to decide. In effect the court decided that there was no issue to decide — since the remainderman was not a party.
4. The plaintiff’s contention that the defendants are estopped by admissions in pleadings from disputing the fact that both parties claim under the common grantor, Mrs. Manning, who owned only a life estate in the disputed property, is unfounded. Paragraph 5 of the complaint in this case alleges: "Plaintiff and defendants herein named claim title to said land under a common grantor, Z. V. Manning, the defendant, Lewis W. Williams, having obtained a life estate, for and during the life of Z. V. Manning, by warranty deed from Z. V. Manning on May 12, 1945, which appears of record in Deed Book 3-E, etc., and the defendant, Charles B. Camp, being a successor in a title to Lewis W. Williams in a portion of the property involved.” Even if the defendants had unqualifiedly admitted the common grantor allegation, the allegation was only a conclusion, completely false, as shown by the stipulation of the parties. In addition, the defendants, in answer to Paragraph 5 of the complaint, deny that they obtained a life estate. That is sufficient to show that the parties were not claiming under a common grantor who owned no more than a life estate when the contest in this case is over fee simple title — not a life estate.
5. Where a defendant defends an action involving title to realty, contrary to the unsupported claim of many, he can defend against the action by showing that the common grantor at one time in the past owned the true and full title to the property, but that the common grantor parted with title before the claim of plaintiff came into being. That seems to be the only exception to the rule that plaintiff or defendant must recover on the strength of his own title and cannot defend by showing an outstanding title in *64another. In this case the defendants had exactly such a claim. They showed title at one time in J. N. Barron, that J. N. Barron devised the remainder interest to the only remainderman left, before the defendant’s interest came into being, and that the fee simple title is now in the remainderman to which title no one else has one superior. We cannot "polish Powell” or "gild a lily,” so we shall merely refer the reader to Leverett v. Tift, 6 Ga. App. 90 (3) (64 SE 317) and citations from this court.
The court did not err in finding against the plaintiff.

Judgment affirmed.


All the Justices concur, except Mobley, P. J., Grice and Undercofler, JJ., who dissent.